 GRAHAM FORD, INC.Graham Ford,Inc.andCapital District AutomobileSalesmen's Association.Case 3-CA-3296June 26, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 16, 1968, TrialExaminerJames V.Constantine issued hisDecisionin the above-enti-tled proceeding, finding that Respondent had en-gaged in andwas engagingin certain unfair laborpractices in violation of the National Labor Rela-tionsAct, as amended, and recommending thatRespondent cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He further foundthat Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended dismissal as to them. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,2 conclusions, and recommenda-tions3 of the Trial Examiner with the modificationsnoted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as hereinmodified, and hereby orders that Respondent,Graham Ford, Inc., Schenectady, New York, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order.'Respondent takes exception to the exclusion by the Trial Examiner oftestimony of certain conversations between Board Chairman Graham andPresident Helfrich in which they expressed dissatisfaction because the salesforce as a whole was not performing as expected by management and offi-cials of the Ford Motor Company.We have considered the Respondent'soffer of proof and find that even if admitted into evidence and credited, the313result reached,on therecordas whole,would not be altered.Although per-haps the better practice would have been to admit the excluded testimony,we find Respondent was not prejudicedby theTrial Examiner's rejection ofthe proffered testimony.iAbsentexceptions thereto, we adoptproformathe Trial Examiner'sfindings of no violations regarding the picture-taking incident and Hel-frich'sApril 1967statement to Doin that other employees who sought toform an association or union had "gotten their butts burned pretty badly11In his remedy, the Trial Examiner recommended that the employeesfound to have been unlawfully discharged be made whole from the date ofdischarge until the date of reinstatement In accord with usual practice, wehereby amend the remedy to require that the dischargees be made wholefrom the date of discharge until the date of unconditional offer of reinstate-ment The record indicates that nine of the employees have received suchunconditional offers4We agree with the Trial Examiner's finding that Respondent's refusal tobargain with the Union violated Section 8(a)(5) and(1) of the Act Anorderdirecting the Respondent to bargainwith the Union,upon request, isnecessary to remedy the effects of its other unfair laborpracticesTherecordclearly shows that the Union represented a majorityof the em-ployees in the appropriate unit when the Respondent initiated its course ofunfair laborpracticesaimed at destroying this supportTherefore,we shallorder the Respondent to bargain,upon request,with theUnion both toremedy its violation of Section 8(a)(5) and its violations of Section 8(a)(1)of theAct SeeBryantChuckingGrinderCompany, 160 NLRB 1526, 1530,enfd.389 F 2d 565 (C.A2); Fabricators, Incorporated,168 NLRB 140,141TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This isan unfair labor practice case instituted against theabove-named Respondent, Graham Ford, Inc., pur-suant to Section 10(b) of the National Labor Rela-tions Act, 29 U.S.C. 160(b). It was generated onAugust 28, 1967, by a charge filed by Capital Dis-trictAutomobileSalesmen'sAssociation,theCharging Party.A complaint based on the above-mentionedchargewas issued on October 3, 1967, by theGeneral Counsel of the National Labor RelationsBoard (herein called the Board), through the Re-gionalDirector for Region 3 (Buffalo, New York).That complaint, as amended at the hearing, in sub-stance allegesthat Respondent has violated Section8(a)(1), (3), and (5), and that such conduct affectscommerce within the meaning of Section 2(6) and(7) of the Act. Respondent has answered admittingsome facts but denying that it committed any unfairlabor practices.Pursuant to due notice this case came on to beheard, and was tried, before me at Albany, NewYork, on January 17 and 18, 1968. All parties wererepresented at and participated in the hearing, andhad full opportunity to adduce evidence, examineand cross-examine witnesses,submit briefs, andoffer oralargument. Briefshave been received fromRespondent and General Counsel. I hereby correctthe transcriptat page52, line 13, by substitutingthe word "precluding" for the word"permitting."Upon the entire recordin this case, including thestipulations of the parties, and from my observationof the witnesses,Imakethe following:172 NLRB No. 50 314DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.AS TO JURISDICTIONRespondent, a New York corporation, is engagedat Schenectady, New York, in selling and distribut-ing automobiles "and related products." During theyear preceding the issuance of the complaint, itsold and distributed products valued in excess of$500,000 and received goods valued in excess of$50,000 directly from points located outside theState of New York. I find that Respondent is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuatethe purposes of the Act to assert jurisdiction overRespondent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDCapital District Automobile Salesmen's Associa-tion, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThis case involves the following issues:(1)Whether Respondent coercively interrogatedemployees concerning their union membership, ac-tivities, and desires.(2)Whether Respondent coercively took pic-tures of employees while they were engaged inpicketing Respondent.(3)Whether Respondent discharged the follow-ing 10 employees because they joined or assistedthe Union or engaged in union and other concertedactivities:Ronald BottieriJoseph HamiltonLeo ChalachanisMilton HewettJohn DelaneyRichard NolanErnest DoinAmedeo PiccoloThomas GuyDavid Robideau(4)Whether Respondent lawfully refused torecognize and bargain with the Union.(5)Whether the strike of Respondent's em-ployees begun on August 26, 1967, is an unfairlabor practice strike. However, I do not pass on thisissue as all striking employees had returned to workby the time the hearing was conducted by me.A. The Discharge of Ernest DoinThe automobile agency operated by Respondentwas formerly owned and operated by Webster Mo-tors Sales.About October 7, 1966, Webster soldthe business to Respondent, which has owned andoperated it since that date. That business isdesignated as the agency or dealership herein.Doin, the Union's president, was hired byWebster Motors on October 17, 1966, as a new-and used-car salesman. He had been a member ofthe Union since April 1965. About June 1967,1 theUnion began to organize the employees of theagency. During this campaign Doin signed a unionauthorization card. See General Counsel's Exhibit2(a). He also distributed about five cards to fellowemployees in June and July.About August 23 Doin attended a preview show-ing of new Ford cars at the Concord Hotel at Mon-ticello,New York, in the Catskills. Upon arrivingthere at 3 p.m., he checked into a room at thehotel. About 7 p.m., Respondent's chairman of theboard, Eugene D. Graham, spoke to Doin in thehotel's dining room. After mentioning that he heardrumors that a union was being formed at GrahamFord, Graham asked Doin whether this was true.Doin gave a noncommittal answer. Then Grahamsaid that if a union was started at Graham Ford he,Graham, would pull out of Schenectady. Graham'scontrary testimony is not credited.On the next day, August 24, Doin attended ameeting conducted by the Ford Motor Company atwhich it introduced its new 1968 Ford models. Fol-lowing this, about 3 p.m. Doin left the hotel andreturned to the agency in Schenectady, arrivingthere in the late afternoon, but could not com-mence work as the agency was closed. This wasunusual, as the agency did not normally close unitl9 P.M.Upon arriving for work the following day, August25, Doin was told by General Sales Manager JamesNeely to proceed to the office of Harold Helfrich,Respondent's president.When Doin went to Hel-frich's office the latter handed Doin a letter (G.C.Exh. 3) dated August 24 and reading, in materialpart, as follows:Ernest DoinIhereby accept your resignation from GeneGraham Ford,Inc., as per conversation withMr.HaroldHelfrich,PresidentofGeneGraham Ford, Inc., as you stated at 11:30 p.m.the 23rd day of August at the Concord Hotel,N.Y.GENE GRAHAM FORD,INC./s/ Harold HelfrichHAROLD HELFRICH,PRESIDENTHowever, Doin had not resigned; so he refused toaccept the letter. Thereupon Helfrich said thatDoin was fired anyway. At this point Doin left thepremises and went to his attorney's office.'All datesmentionedhereafter refer to 1967 except where otherwise ex-pressly noted GRAHAM FORD, INC.315After talking to his attorney,Doin on the sameday,August 25, returned to the agency withauthorization cards signedby 10 ofRespondent'ssalesmen.It is undisputed that an appropriate unit,agreed upon by the parties at the hearing,is com-posed of 14 salesmen.Handing these 10 cards toPresident Helfrich,Doin gave Helfrich 24 hours tobargain with the Union over wages, hours, "and soforth."Placing the cards in an envelope,Helfrichreplied that he would turn them over to his attor-ney. Thereupon,Doin left.However,at no timesince has anyone on behalf of Respondent commu-nicated with Doin concerning the request for recog-nition."Direct evidence of a purpose to violate thestatute is rarely obtainable"in connection with anemployee'sdischarge.HartsellMills v.N.L.R.B.,111 F.2d 291,293 (C.A. 4). It is therefore necessa-ry to scan the record to ascertain the true reasonbehind an employee's release from employment.RadioOfficers'Unionv.N.L.R.B.,347 U.S. 17, 50.It is my opinion, and I find,that Doin did notresign.This is because I credit his testimony that hedidnot resign.Further,Ifind that he wasdischarged,and that he was dismissed for being amember and officer of the Union and for activityon behalf of the Union.This ultimate finding isbased on the entire record and the following whichI find as facts:1.Doin openly espoused the Union,actively sol-icited members on its behalf,and served as its pre-sident."Obviously the discharge of a leading unionadvocate is a most effective method of undermininga union."N.L.R.B.v.LonghornTransferService,346 F.2d 1003, 1006 (C.A. 5).2.Respondent was actually aware of Doin'sunion activity.Ido not credit Respondent's contra-ry evidence.In any event I infer knowledge of suchactivity from the fact,which I find, that Respon-dent's agency is a small plant.Angwell Curtain Co.,Inc. v.N.L.R.B.,192 F.2d 899,903 (C.A.7);NewFrench Benzol Cleaners and Laundry, Inc.,139NLRB1176, 1179, fn. 10;N.L.R.B. v.Joseph An-tell,Inc.,358 F.2d 880,883 (C.A. 1). But seeDubin-Haskell LiningCorp. v. N.L.R.B.,375 F.2d568, 574,where the Court of Appeals for theFourth Circuit casts serious doubt on the validity ofthe Board's small plant rule.3.Doin was abruptly discharged without priorwarning or notice. "The abruptness of a dischargeand its timing are persuasive evidence as to motiva-tion."N.L.R.B.v.Montgomery Ward &Co., 242F.2d 497, 502 (C.A. 2), cert.denied355 U.S. 829;N.L.R.B. v. L. E. Farrell Co.,360 F.2d 205, 208(C.A.2).Doinwas discharged shortly afterRespondent learned of his union activity.4.The manner of discharge is significant.Thus, Ifind that Doin had not only not been reprimandedor warned for any alleged poor sales performance,but he was sent to a brief training course at theConcordHotel.E.Anthony&Sons, Inc. v.N.L.R.B.,163 F.2d 22, 26-27 (C.A.D.C.);El PasoManor, Inc.,164 NLRB 597, 598.No reason is as-signedin the record why Doin should be directed toattend a training course on August 23 and 24 onlyto be discharged on August 25.N.L.R.B. v. L. E.Farrell Co.,360 F.2d 205 (C.A.2);N.L.R.B. v.Melrose Processing Co.,351 F.2d 693 (C.A. 8).5.Respondent entertained antiunion hostility. Itscontrary evidenceisnotcredited. Thisin itself isnot an unfair labor practice.N.L.R.B. v. Threads,Inc.,308 F.2d 1, 8 (C.A.4); N.L.R.B. v. Audio In-dustries,313 F.2d 858 (C.A. 7). But it is an ele-ment which may be appraised in evaluating thereason why an employee was terminated.N.L.R.B.v.Georgia Rug Mill,308 F.2d 89, 91 (C.A.5).Ma-phis Chapman Corp. v. N.L.R.B.,368 F.2d 298, 304(C.A. 4).6.Only union adherents were discharged, whilethe four salesmen who did not sign union authoriza-tion cards were retained.Nachman Corporation,144 NLRB 473. Respondent contends that it laidoff all the poor and lackadaisical performers, 10 innumber, and retained the 4 good performers. Butno evidence was adduced to show the sales recordsof these employees. Hence, I find that this defensehas not been established.Sterling AluminumCo. v.N.L.R.B.,391 F.2d 713, 723 (C.A. 8).This does not mean that because this defense hasfailed that I have shifted the burden of proof fromthe General Counsel to the Respondent. To reject adefense will not constitute affirmative evidence tosustain the General Counsel's onus of establishingan unlawful discharge.N.L.R.B. v. Joseph Antell,Inc.,358 F.2d 880, 883 (C.A.1);Guinan v.Famous Players,167N.E.235, 243 (Mass.);N.L.R.B. v. D'Armigene, Inc.,353 F.2d 406, 411(C.A. 2). The ultimate finding that Doin was dis-criminatorily discharged has emerged from my find-ing that the General Counsel has sustained his bur-den of proof by a fair preponderance of theevidence. Cf.N.L.R.B. v. Dinion Coil Company,Inc.,201 F.2d 484 (C.A. 2), for a valuable analysisupon the function of a fact finder in connectionwith this burden.B. The Discharge of Joseph HamiltonHamilton washiredas a salesmanby Respondentabout March 1967. In early August 1967 he signeda unionauthorization card. See General Counsel'sExhibit 2(b).On August 23 Hamilton went to the ConcordHotel in the Catskills to attend a preview of Ford1968 cars. He left the Concord about 2 or 3 p.m.on August 24 and proceeded directly to the agencyin Schenectady, arriving there about 7 p.m. But hefound the place closed, although this was earlierthan thenormalclosing hour.The following day, August 25, Hamilton reportedfor work about8:15 a.m.Upon arriving he was toldmanagement was holding a meetingupstairs. So he 316DECISIONSOF NATIONALLABOR RELATIONS BOARDwaited in the showroom.Soon General SalesManager James Neely invited Hamilton to go up-stairs to Helfrich'soffice.He did so. In the roomwith Hamilton were Neely,President Helfrich, andUsed-CarManager Don Maynard.As soon asHamilton entered the room,Helfrich handed him aletter(G.C. Exh.5), in relevant part reciting:August 24, 1967Joseph HamiltonThe Company went to great expense to haveyou attend a mandatory meeting for the show-ing of the 1968 Fords at the Concord Hotel.Due to this failure to comply with companyrules and regulations and your failure to attendthismeeting, you are hereby discharged.GENE GRAHAM FORD,INC./s/ Harold HelfrichHAROLD HELFRICH,PRESIDENTHelfrich'sonly comment as he served Hamiltonwith the letter was, "I'm sorry I have to do this."Sometime in early September, while Hamiltonand Neely were at the bar in Verudo'sRestaurantand Bar,Neely asked Hamilton how the lattercould be so stupid as to sign a union card consider-ing the amount of money Hamilton was making. Ifind this is not an unfair labor practice.As to Hamilton, I find that he was discharged forbeing a member of the Union, and that the reasonsmentioned in the letter discharging him are a pre-text.This ultimate finding is based on the entirerecord and the following subsidiary findings:1.Respondentwas cognizant of Hamilton'sunionmembership.Itscontrary evidence is notcredited.In any event, the Board's small plant ruleis operative,so that knowledge of such membershipmay be imputed to Respondent.2.Respondent was opposed to unions.While thisalone falls short of establishing a discriminatorymotive, it is a factor which may be considered indetermining the true reason underlying thedischarge of Hamilton.Maphis Chapman Corp. v.N.L.R.B.,368 F.2d 298,304 (C.A. 4).3.Only members of the Union,10 in all, weredischarged on August 24, whereas all nonunion em-ployees,4 altogether,were retained.While not con-clusive,this fact also sheds light upon the issue ofthe real reason prompting the termination ofHamilton. This is particularly relevant when nospecificevidencewas presented-other than ageneral conclusion that those not discharged werebetter salesmen-indicating in what respects all theunion men without exception were inferior and thenonunion men uniformly were so superior that theywere retained.Sterling AluminumCo. v. N.L.R.B.,391 F.2d 713, 723(C.A. 8). In my opinion,StarPaper Tube,Inc.,135NLRB 344, upon whichRespondent relies, supports the foregoing result,because specific evidence was adduced in theStarTubecase,and it was not decided on general con-clusions as in the instant case.4.The record is devoid of evidence that Hamil-ton did not attend the meeting for the showing ofthe 1968 Fords.In addition,I credit Hamilton thathe attended.Further,the discharge letter (G.C.Exh. 5)accuses Hamilton of "failure to complywith company rules and regulations,"but therecord is barren of evidence identifying those rulesand regulations and the manner in which Hamiltonbreached them.Ifind that these accusations arefalse,and that falsity of accusation is relevant inascertaining the true motive behind a discharge."Affirmative proof,however,that the reason givenwas false warrants the inference that some otherreason was concealed."N.L.R.B.v. Joseph Antell,Inc.,358 F.2d 880,883 (C.A. 1). Accord:SterlingAluminum Co.v.N.L.R.B.,391 F.2d 713, 723(C.A. 8). I draw the inference that another reason,that is, Hamilton's union membership,was beingconcealed.ShattuckDennMiningCorp.v.N.L.R.B.,362 F.2d 466,470 (C.A. 9).5.As in the case of Doin,the timing and mannerof discharge are significant.Thus, Hamilton wasabruptly discharged,without prior warning, duringthe workweek and shortly after he signed a unionauthorization card.6.Of course an employer may lawfully terminatean employee for cause(N.L.R.B. v. Covington Mo-tor,344 F.2d 136,138 (C.A.4),Klate Holt Co.,161 NLRB 1606, 1611-12),and the Board may notpass upon or review in this proceeding the harsh-ness or severity of discipline when cause exists for adischarge.N.L.R.B.v.United Parcel Service,317F.2d 912,914 (C.A.1);N.L.R.B.v.Ace Comb Co.,342 F.2d 841,847 (C.A.8); Shattuck Denn MiningCorp.v.N.L.R.B.,362 F.2d 466,470 (C.A.9); In-terboro Contractors,Inc.,157 NLRB 1295, 1301.But "the fact that a lawful cause for discharge isavailable is no defense where the employee is ac-tually discharged because of his union activities."N.L.R.B.v.Ace Comb Co., supraat 847;N.L.R.B.v. SymonsMfg., Co.,328 F.2d 835,837 (C.A. 7).Therefore it is sufficient to find that a dischargewas prompted discriminatorily and that a substan-tial or motivating reason behind the discharge wasthe employee's union activity,despite the fact thatother reasonsmay exist.N.L.R.B.v.WhitinMachine Works,204 F.2d 883,885 (C.A. 1). I findthat the substantial and motivating reason leadingtoHamilton'sdischarge is his union membership.Cf.N.L.R.B. v. D'Armigene,Inc.,353 F.2d 406,409 (C.A. 2). GRAHAM FORD,INC.317C. The Discharge of Amedeo PiccoloAnother of Respondent's salesmen is Amedeo2Piccolo,who started working as such inOctober1966. In early August 1967,he signed a unionauthorization card.See General Counsel'sExhibit2(c). Piccolo is also vice president of the Union.Late in the afternoon of August 23 Piccolo ar-rived at the Concord Hotel to attend a showing ofnew Fords.On August 24 General Sales ManagerJamesNeely spoke to Piccolo in the lobby of theConcordHotel.During this conversationPiccoloasked Neely what the matter was with Respondent'smanagement.Neely responded that"managementknows that there has been a move to organize," andasked Piccolo if Piccolo knew"who was startingit." Piccolo gave an evasive answer,and told Neely"not to make anyone a patsy or myself and avoidadverse publicity on this issue."Neely then said hedidnot think the union organizingwould getanywhere.Later that day, August 24, Piccolo attended thenew-car showing.When it closed in the afternoonPiccolo checked out from the hotel and left forSchenectady.At 8:30 the next morning,August 25,he reported for work.As soon as he arrivedGeneral Sales Manager James Neely instructed himto go upstairs to President Helfrich's office. WhenPiccolo reached the office Neely handed Piccolo aletter which Helfrich had just given to Neely. Hel-frich remarked that he was sorry he "had to do it"and added that he wanted to talk to Piccolo later.No such talk occurred.In pertinent part this letterreads as follows:August 24, 1967Amendeo PiccoloDue to amisunderstandingof company rules,regulations,and policies,your services at GeneGraham Ford,Inc., are nolonger required.GENE GRAHAM FORD,INC./s/ Harold HelfrichHAROLDHELFRICH,PRESIDENTIn its essential featuresPiccolo'sdischargematches that of Hamilton,and I so find.It is notnecessaryto repeat here the manner inwhich thetwo cases corres,ond.Additionalfindings,notmade in Hamilton s case, are pertinent in connec-tion with Piccolo's release.They are:1.Piccolo is vice presidentof the Union.I recog-nize that unionoffice neitherconfers immunityfrom discipline by the employer(Metals Engineer-ing Co.,148 NLRB 88, 90),nor insulates an em-ployee from discharge for legitimate,nondis-criminatory_reasons.N.L.R.B.v.ParkEdgeSheridaneats,Inc.,341F.2d 725 (C.A. 2);WellingtonMill v. N.L.R.B.,330 F.2d 579, 586-587(C.A.4);Mitchell Transport, Inc.,152 NLRB 122,123, set asidesub nom. Charles L. Hawkins v.N.L.R.B.,358 F.2d 281 (C.A.7);N.L.R.B. v. Ten-nesseePackers, Inc.,390 F.2d 782, 786-787 (C.A.6). However, I find that the predominant reason be-hind Piccolo's dismissal is his union office, mem-bership,and activity.N.L.R.B.v.TennesseePackers,Inc.,supraat784."Obviously thedischarge of a leading union advocate is a most ef-fective method of undermining a union."N.L.R.B.v.Longhorn Transfer Service,346 F.2d 1003, 1006(C.A. 5).2.The document apprising Hamilton of hisdischargemerely informs him that he misun-derstood "company rules, regulations, and poli-cies." Admittedly, no explanation of the precise of-fenseswith which he was charged was then or atany other time asserted by Respondent to Piccolo.The failure to give any explanation to an employeewhen he is terminated warrants the inference-andIdraw it-"that the layoffwas discriminatory."N.L.R.B. v. Griggs Equipment, Inc.,307 F.2d 275,278 (C.A.5);N.L.R.B. v. Plant City Steel Corp.,331 F.2d 511 (C.A. 5).3. It has been held that the "failure to give anyexplanation" to an employee when he is terminatedjustifiedan inference that the employer hadknowledge of the employee's union activities.American Grinding & Machine Co.,150 NLRB1357, 1358;VirginiaMetalcrafters, Inc.,158 NLRB958, 962. For this additional reason I find thatRespondent had knowledge of Piccolo's union ac-tivity.On the basis of the entire record, the findingsmade in connection with the discharge of Hamilton,and the additional three findings outlined in thissubsection, I find that Piccolo was discharged forholding union office and for union membership andactivity,and that the ground alleged in his dismissalnotice is a pretext to disguise the true reason.N.L.R.B. v. Borden Co.,392 F.2d 412, 415 (C.A.5), is distinguishable in my opinion.D. The Discharge of Leo ChalanchanisChalachanis was hiredas a salesmanby Respon-dent in November 1966. About August 20 or 21 hesigned a union authorization card. See GeneralCounsel's Exhibit 2(d).AboutAugust 23Chalachanisattended thepreview of new Fords at the Concord Hotel. While'This isthe spellingof thesignature onPiccolo's union authorizationcard.In the complaint and the transcriptPiccolo's first name is spelledAmedio. 318DECISIONSOF NATIONALat the hotel coffeeshop,General Sales ManagerJames Neely spoke to him on August 24. In thisconversation Neely asked Chalachanis if the latterhad signed a union card.Chalachanis replied thathe had.About 8:30 a.m. on August 25 Chalachanis re-ported to work at the agency.Roughly an hourlater he was called to President Helfrich's office up-stairs.Helfrich,Neely,SalesManagerDonMaynard,andMissMary Quinlin were presentwhen Chalachanis entered the room.As soon as hecame in Chalachanis was handeda letter (G.C.Exh. 7) by Neely, but not a word was uttered byNeely as he did so. This letter, in relevant part,reads as follows:Leo Chalachanis:August 24, 1967Due to your failure to comply with manage-ment's direction and your failure to improveyour performance,your services here at GeneGraham Ford, Inc. are no longer required.GENEGRAHAM FORD,INC./s/ Harold HelfrichHAROLD HELFRICH,PRESIDENTFollowing this discharge the Union picketedGraham Ford. Chalachanis participated therein.The discharge of Chalachanis in my opinion wassubstantiallymotivated by reason of his being aunion member,and I sofind.Further, I find thatthe reason assigned in the dismissalnotice of Au-gust24 is a pretext to conceal the truereason.These two ultimate findings are based on the entirerecord and the following subsidiary findings:1.Chalachanis signed a union authorizationcard, and Respondent had knowledge thereof.2.No prior warning had been given toChalachanis that his performance was unsatisfacto-ry. In fact,it isdifficult to comprehend why he wassent to a short training course at the Concord Hotelon August 23 and 24 only to be discharged on Au-gust 25.3.He was discharged abruptly during the work-week.4.No evidencewas givento show just how hisperformance was lagging,i.e.,his sales for com-parable periods were not described or even out-lined at the hearing.5.Timing is important. He was discharged notlong after he signed a union authorization card.6.No explanation of the nature of his "failure toimprove...performance"was givento him. Thisfailure to describe the nature of the derelictionLABOR RELATIONS BOARDleading to his dismissalwarrants the inference-andIdraw it-that the layoff was discriminatory.7.Finally, only union men were laid off-in fact,the entire union membershipat Respondent's agen-cy was discharged. This too, while not conclusive,sheds light in ascertainingthe real reason for thedischarge.E.The Dischargeof Tom GuyTom Guy signed a union authorization card. SeeGeneralCounsel'sExhibit2(e).He was laterdischarged by a letter(G.C. Exh.8) dated August24, 1967.Insofar as material it recites:August 24, 1967Tom GuyDue to a misunderstanding of company rules,regulationsand policies, yourservices here atGeneGraham Ford, Inc. are no longerrequired.GENE GRAHAM FORD,INC./s/Harold HelfrichHAROLDHELFRICH,PRESIDENTGuy did not testify. If Guy'sdischarge is takenout of context, it would seem thata prima faciecasehas not been establishedthat hewas discriminatori-ly discharged.But his case must be assessed in thelight of the whole record. So considered, I find that"In all material respects,the dischargeof [Guy] didnot differ from those of other employees found tobe discriminatees."American Grinding & MachineCo., 150 NLRB 1357, 1358. Thus Guy was abruptlydischarged during the week by a letter merely ac-cusing him of "misunderstanding of company rules,regulations,and policies";he signed a union cardnot long before he was discharged; all the unionmembers among Respondent'ssalesmenweredischarged on the same day; and all the nonunionsalesmen continued to hold their positions.Accordingly, on the basis of the whole record, Iconclude and find that, in addition to the other nineemployees herein found to have been illegallydischarged, Guy was dismissed for his union activi-ty, and that the ground for discharging him allegedin the letter of August 24 to him is a pretext.F.TheDischargeof DavidRobideauInMarch 1967,Respondent hired Robideau as asalesman.He signed a union authorization cardabout 2 weeks before August 1967. See GeneralCounsel's Exhibit 2(f). GRAHAM FORD, INC.319About 3 or 4 p.m. on August 23 Robideau ar-rived at the ConcordHotel in theCatskills to at-tend a showing of 1968 Ford models. Later thatdate,while Robideau was conversing with GeneralSalesManager JamesNeely,the latter mentionedtoRobideau"as rumor has it a union is beingformed...itwill never work...because the menwill never stick together."While I find this showsknowledge of union activity and displays unionanimus,f find it is not coercive and, therefore, doesnot violate Section 8(a)(1) of the Act.Robideau reported for work at 8:30 a.m. on Au-gust 25. About 8:45 a.m., he observed employeeErnest Doin proceeding downstairs.At the sametimeGeneral SalesManager Neely beckonedRobideau to come upstairs.So Robideau ascendedto President Helfrich's office where he found Hel-frich,Mary Quinlin,and SalesManager DonMaynard awaiting him. Soon Neely entered theroom.Then Helfrich gave Neely a letter and he inturn handed it to Robideau. That letter (G.C. Exh.9), dated August 24,1967, is addressed to DavidRobideau and notifies him thatDue to your sales performance and the inabili-ty to improve your sales as required of a goodsalesman atGene Graham Ford, Inc. your ser-vices here are no longer required.warned or criticized that his sales record was un-satisfactory. Failure to warn has probative value.N.L.R.B. v. Melrose Processing Co.,351 F.2d 693,699 (C.A.8);N.L.R.B. v. Whitin Machine Works,204 F.2d 883, 887 (C.A.1);N.L.R.B. v. Radcliffe,et al. d/b/a Homedale Tractor & Equipment Co.,211F.2d 309, 314 (C.A. 9);VirginiaMetalcrafters, Inc.,158 NLRB 958, 962.4.No satisfactoryexplanationisgivenwhyRobideau should be sent to the Concord Hotel onAugust 23 and 24 fora short trainingcourse only tobe discharged on August 25. Nothing in the recordjustifies a conclusion that Robideau did anything onAugust 23 and 24 leading to his dismissal on Au-gust 25.5.Timing andmannerof discharge are impor-tant. Robideau was discharged precipitously, duringthe week,a few days after signing a union card. Inaddition, only union men were discharged whilenonunion men were retained.6.When Robideau protested his discharge as un-fair,Respondent said nothing in reply. Failure togive an explanation under the circumstances issome indicia"that the layoff was discriminatory."N.L.R.B. v. Griggs Equipment, Inc.,307 F.2d 275,278 (C.A. 5). Cf.N.L.R.B. v. Plant City Steel Corp.,331 F.2d 511, 515 (C.A.5);N.L.R.B. v.MelroseProcessing Co.,351 F.2d 693, 699 (C.A. 8).G. The Discharge of John J. DelaneyGENE GRAHAM FORD,INC.InOctober 1966, Respondent hired John j.Delaneyas a salesman.On August 21, 1967, he/s/Harold Helfrichsigned a union authorization card.See GeneralHAROLD HELFRICH,PRESIDENTUpon reading the letter Robideau protested, "Idon't think this is fair." But Neely merely shruggedhis shoulders,saying nothingin reply other than toinquire if Robideau had a ride. At no time prior tohis discharge had Respondent expressed concernabout,or even mentioned, Robideau's sales per-formance.In fact Robideau spoke to Helfrich andNeelyon the nightof August 24 at the agency,which he found closed,but neither one at that timeindicated to Robideau that Robideau would bedischargedthe next day.Circumstances touching upon Robideau's dismis-sal point to the conclusion,and I find,that he wasremoved from his employment because of his unionmembership,and that the reasons mentioned in theletter discharging him is a cloak to disguise the truereason.These ultimate findings are based on thewhole record and the following subsidiary facts,which I also find:1.Robideau signed a union authorization cardand Respondent was cognizantof this.2.Respondent displayedantiunionhostility.3.Although the dismissal letter refers to "the in-ability to improve your sales,"Robideau was neverCounsel's Exhibit 2(g). About 4 or 5 p.m. on Au-gust 23 Delaney arrived at the Concord Hotel to bepresent at the unveiling of the 1968 Ford modelsscheduled for the next day. And he did attend thenew-car showing on August 24.About 10:30 a.m. on August 25 Delaney re-ported for work on the afternoon shift. As Delaneyapproached the agency, employee Robideau wavedhim away and told him not to go in. When Delaneyasked why, Robideau replied that Delaney wasgoingto be fired because "we are all being fired.We who have evidently signed union cards."Thereupon Delaney left and arranged for transpor-tation home as he lived about 20 miles away andwould lose his company car when discharged. Thenhe returned to the agency at approximately 1 p.m.,the starting time of the afternoon shift.When he entered the premises of the agency at 1p.m.onAugust 25Delaneywent directly toGeneral Sales Manager Neely's office, where hefound Neely and Sales Manager Maynard. WhenDelaney said to Neely, "I guess you've gotsomething for me," the latter replied, "Yes." At thesame timeNeely handed Delaney a letter (G.C.Exh. 10), dated August 24, 1967, and addressed toJohn J. Delaney, reciting that:The Company went to great expense to haveyou attend a mandatory meeting for the show- 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of the1968 Ford at the Concord Hotel.Due to this failure to comply with companyrules and regulations and your failure to attendthis meeting,you are hereby discharged.GENE GRAHAM FORD,INC./s/Harold HelfrichHAROLDHELFRICH,PRESIDENTAfter reading the letter Delaney told Neel, "youknow I attended.Does it make a difference? ' Neelyanswered,"No." To prove that he attendedDelaneyproduceda card admittinghim to the Fordpreview.Although this card borethe name of asalesman fromAkron, Ohio, Neely refused to letDelaney explainhow or whyitwas usedby Delaneyto attendthe meeting.ThenDelaney remarked that"it stinks," declined an offer of a ride from Neely,and left.At no time did Neely mention thatDelaney was absent fromthe Ford showing or thatNeely doubted thatDelaney attended it.Like the sixother salesmenheretofore found tobe discriminatorily discharged, I find thatDelaneywas terminated for signing a union card; and Ifurther find that thegrounds mentioned in theletter dismissing him are apretext tomask the truereason for his layoff.Theseultimate findings flowfrom, and arebased on,the whole record and theensuingsubsidiaryfacts,which I find:1.Delaney signed a union card and Respondenthad knowledgethereof.2.Respondent entertained antiunion hostility.3. I credit Delaney that he attendedthe previewof Fords onAugust 23 and24, especiallysince itwould have been a simple matter to contradict himby therecords ofConcordHotel if Delaney had notbeen there.Yet no suchevidence was introducedby Respondent.Hence,I find as false the statementin Delaney's dismissal noticethathe did not attend"this mandatory meeting... for theshowing of the1968 Fordsat the ConcordHotel." The fact, whichI find,that Delaney's admission card to this "man-datorymeeting"carried another person's nametend to confirm,rather than disprove, thatDelaneyattended that meeting.Since a reason assigned for his discharge is false,this warrants the inference,which I draw,that a dis-criminatory purpose underlay Delaney's discharge.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880, 883(C.A. 1). Cf.ShattuckDennMiningCorp. v.N.L.R.B.,362 F.2d 466, 470 (C.A. 9).4.Thedismissal notice also chargesDelaneywith"this failureto comply withcompany rules andregulations."But Respondent at no time explainedwhich infraction of the rules and regulations hadcaused Delaney's downfall.This failureto explainunder the circumstances supports the inference,which I draw,thatadiscriminatorymotiveprompted Delaney's discharge.American Grinding& Machine Co.,150 NLRB 1357, 1358;VirginiaMetalcrafters,Inc.,158NLRB 958, 962. Cf.Sterling Aluminum Co.v.N.L.R.B.,391 F.2d 713,723 (C.A. 8).5.Only union men were discharged on August25, and all the nonunion men were retained.In factall the union salesmen,10 in all,were dischargedon that date.This is a factor tending to show, butnot compelling the conclusion,thatDelaney wasdischarged for his union membership.6.Timing and manner of discharge are signifi-cant.Thus,Ifind that Delaney was abruptlydischarged a few days after he signed a union cardand during the workweek.H. The Discharge of Milton E. HewettHewett has been a salesman for Respondentsince February1967. About August 20he signed aunion authorization card. See General Counsel'sExhibit 2(h).On August 23 he checked in at theConcord Hotel,and the next day attended the newFord car showing at the hotel.About 10 a.m. on August25 Hewett reported forwork at the agency and called on General SalesManagerNeely.Very soonthereafterNeelybrought Hewett to President Helfrich's office whereNeely handed Hewett an envelope. When Hewettasked"Is that all?"Neely replied by asking Hewettfor the keys and registration to the company carwhich Hewett operated. Although Neely also of-feredHewett a ride home,Hewett refused it.Within the envelope was a letter(G.C. Exh. 11)datedAugust24, 1967,addressed to "MiltonHewitt [sic]"and providing that:The Company went to great expense to haveyou attend a mandatory meeting for the show-ing of the 1968 Ford at the Concord Hotel.Due to this failure to comply with companyrules and regulations and your failure to attendthis meeting,you are hereby discharged.GENE GRAHAM FORD,INC./s/ Harold HelfrichHAROLDHELFRICH,PRESIDENTAlthough Hewett did not readit until he was "back.. on the street," he knew whatthe envelope con-tained at the moment it was presented to him.On the evidenceunfolded in Hewett's case, I ampersuaded,and find, thatHewett wasdischargedfor signing a union authorizationcard, and that thereasons advanced in the dismissal letter are a pre-text to conceal the true reason.These ultimate GRAHAM FORD, INC.findings emerge from,and are based on, thefollow-ing subsidiary facts, which I also find:1.Respondentdisplayedantiunionhostility.N.L.R.B. v. Flomatic Corp.,347 F.2d 74, 78 (C.A.2), is distinguishable.2.Hewett signed a union card and Respondentwas awareof this.3.Timing cannot be ignored.Arkansas-LouisianaGas Company,142 NLRB 1083, 1085-86. Hewettwas discharged a few days after he signed anauthorizationcard for the Union during the peak ofa union campaign.SeeTexas Industries,156 NLRB423, 425.4.Thecircumstances of Hewett'sdischarge aresignificant.Not only was he abruptly discharged,but Hewett was expelled from work during theweek.In addition,nine other union salesmen weredischarged contemporaneously with Hewett, so that(a) the entire union membership on the sales forcewas discharged,while the entire nonunion salesforce of four salesmen was retained, and (b) theUnion'smajority was thereby destroyed and entire-ly eliminated.Thus,Respondent placed itself in aposition to claim that the Union lacked a majoritybeforeademand for recognition could bepresented to it.ItissignificantthatHewett'sdischarge coincided with a successful organiza-tional campaign.TexasIndustries,Inc.,156 NLRB423, 425;N.L.R.B. v. Mira-Pak, Inc.,354 F.2d 525,527 (C.A. 5).5.Although Hewett is charged with "failure tocomply with company rules and regulations," at notime was he informed as to which ones he violated.Such an indefinite accusation and failure to articu-late reasons warrants the inference,which I draw,thatadiscriminatorymotivepromptedhisdischarge.N.L.R.B.v.Radcliffe,etal.d/b/aHomedale Tractor & Equipment Co.,211 F.2d 309,314 (C.A. 9);VirginiaMetalcrafters, Inc., 158NLRB 958, 962.6.Hewett's testimony discloses that he checkedin at the Concord Hotel on August 23 and attendedthe Ford car showing there on August 24. I creditthisevidence, especially since it has not beenrebutted either by the hotel records or by other(whether oral or documentary) evidence. Yet oneground relied on for Hewett's dismissal in the letterterminating him is "failure to attend this [ 1968Ford car] meeting." Patently this ground is falsesince I have found that Hewett did attend thatmeeting.Falsely to accuse under these circum-stances warrants the inference that Respondent wasconcealing some other reason.N.L.R.B. v. JosephAntell, Inc.,358 F.2d 880, 883 (C.A. 1). I am con-vinced, and find, that Respondent did concealanother reason when Hewett was handed thedismissal letter,and that such reason is union ac-tivity.Cf.ShattuckDenn MiningCorp. v. N.L.R.B.,362 F.2d 466, 470 (C.A. 9).3211.The Discharge of Richard J. NolanNolan was hiredas a salesmanin February 1967by Graham Ford, the Respondent. On August 21 hesigneda union authorization card. See GeneralCounsel's Exhibit 2(i). In August, Nolan went tothe Concord Hotel to attend the showing of 1968Fords. He left about 2:30 p.m. on August 24.On August 25, about 8:30 a.m., Nolan startedworking at the agency. At approximately 8:50 a.m.,General SalesManager JamesNeely called Nolanto President Helfrich's office. Notwithstanding thatNolan told Neely that he, Nolan, was busy with acustomer,Neely told him to "forget the customerand come rightdown to the office." Nolan obeyedthis command.Uponarrivingat the office, Nolan observed Hel-frich handing Neely a letter. See General Counsel'sExhibit 12. Neelyin turn gavethis letter to Nolan.Dated August 24, 1967, and directed to RichardNolan,it reads asfollows:The Company went to great expense to haveyou attend a mandatory meeting for the show-ing of the 1968 Ford at the Concord Hotel.Due to this failure to comply with companyrules and regulationsand your failure to attendthismeeting,you are hereby discharged.GENE GRAHAM FORD,INC./s/Harold HelfrichHAROLD HELFRICH,PRESIDENTBesidesHelfrich and Neely,MissQuinlin and SalesManager DonMaynard were present in the officeat the time.Although Nolan asked Helfrich why he was firingNolan, Helfrich merely replied that he was sorry hehad to do it, and that he did not want to lose a goodman likeNolan.When Nolan explained that hecould not attend the preview of the Ford carsbecausehe was sickin hishotel room, Helfrichreplied that it made no difference because he wasdischarging his entiresales force. Further, Helfrichasked Nolan to see him the following Monday (Au-gust28) todiscussNonlan's dismissal.Helfrich alsopromised to discuss rehiring Nolan on Monday, Au-gust28, if Nolan still wanted to work for GrahamFord, but Nolan did not show up on that date.Nolan participated in the picketing of Respon-dent following the August 25 discharges.Nolan's discharge in my opinion resulted from hissigning a unioncard. I so find. Further, I find thatthe reasons assignedfor hisdismissal are apretextto concealthe true reason. These findings are basedon the entire record and the following subsidiaryfacts, whichI also find:354-126 O-LT-73 - pt. 1 - 22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Respondent entertained union animus andwas aware that Nolan was a union adherent. In ad-dition I find that Nolan signed a union authoriza-tion card about August 21.2.Nolan checked in at the Concord Hotel onAugust 23 but did not attend the showing of 1968Fords on August 24 because he was sick.His failureto attend constitutes cause for discharge,since hedid not ask to be excused or sought to explain hisabsence when he resumed work on August 25. It isof no consequence that discharging Nolan for notappearing at theFordshowing on August 24 maybe thought to be unduly harsh and that an arbitra-tor may well have imposed a lesser penalty.For theBoard is not an arbitrator and may not substitute itsjudgment for that of an employer as to the ap-propriateness or reasonableness of the discipline in-volved once it has been determined that an em-ployee has engaged in conduct not protected by theAct.N.L.R.B. v.Ogle ProtectionService,375 F.2d497, 505 (C.A. 6), cert.denied389 U.S.843;Thurston Motor Lines,Inc.,149 NLRB 1368, 1369.If in fact Nolan was terminated for not attendingtheAugust 24 meeting,the dischargemust beupheld.N.L.R.B.v.Ace CombCo.,342 F.2d 841,847 (C.A.8);InterboroContractors,Inc.,157NLRB 1295, 1301;N.L.R.B.v.Ogle Protection Ser-vice, supra.Nevertheless,merely because lawful cause existswillnot justify a discharge if the motivating ordominant reason behind the dismissal is a dis-criminatoryone.N.L.R.B. v.D'Armigene,353 F.2d406, 409 (C.A.2);N.L.R.B. v.WhitinMachineWorks,204F.2d 883, 885(C.A. 1). In thisconnec-tion I have not disregarded the maxim that merelybecause employer action coincides with a uniondrive does not establish a discriminatory purpose insuch action.Star-Brite Industries,Inc.,127 NLRB1008, 1011;N.L.R.B.Covington Motor,344 F.2d136, 138(C.A. 4). Bu I findthat a substantial ormotivating reason for Nolan'sdischarge is hisunionism although cause existed for his discharge inthathe failed to att nd the new-car showing.N.L.R.B.v.TennesseePackers,Inc.,390F.2d 782(C.A. 6).3.Timing and manner of discharge are also sig-nificant.These factors have been detailed above inconnection with other discharges and need not berepeated here.In addition Nolan was given no op-portunity to defend himself for being absent.Talon,Inc.,170 NLRB 355, fn. 1.4.Onlyunion adherents were discharged on Au-gust 25, while all(four in number)nonunion menwere retained.5.No explanation was given to Nolan as to howhe failed to comply with company rules and regula-tions, or which ones he broke, despite the fact thatone of the two charges pressed against him in theletterof August 24 indicts him with"failure tocomply with company rules and regulations." Thisassumes added significance because President Hel-frich failed to render an acceptable answer toNolan's question as to why Nolan was being fired.VirginiaMetalcrafters,Inc.,158 NLRB 958, 962;N.L.R.B.v.Radcliffe,et al. d/b/a Homedale Tractors&EquipmentCo.,211 F.2d 309,314 (C.A. 9).J.The Discharge of Ronald G. BottieriBottieri was hired as a salesman by Respondenton October 17, 1966.He signed a union authoriza-tion card in May 1967. See General Counsel's Ex-hibit 2(j).Unlike the other salesmen,Bottieri didnot attend the preview of new Fords at the ConcordHotel.Rather,he remained at the agency'sshowroom and worked there on August 23 and 24.On August 25 he reported for work at 8:30 a.m.,his usual starting time.A half hour later GeneralSales Manager James Neely directed Bottieri to fol-low him upstairs to President Helfrich'soffice.When the two arrived there,Helfrich handed apaper to Neely, who then gave it to Bottieri. Itturned out to be a letter(G.C. Exh.13) dated Au-gust 24, 1967, addressed to Ronald Bottieri, and in-forming him that:Due to your poor sales performance andlackadaisical attitude, and also, not being ableto do your best as required of a good salesmanyour services here at Gene Graham Ford, Inc.are no longer required.GENE GRAHAM FORDINC./s/Harold HelfrichHAROLD HELFRICH,PRESIDENTNeither Helfrich nor Neely said anything to Bottierion this occasion.After reading the letter Bottierileft.Prior to receiving the letter Bottieri had not beeninformed, notified, or warned by any supervisor orofficial of Respondent that his sales performancewas poor or that his attitude was lackadisical; norhad he been reprimanded or disciplined therefor.While Bottieri did not attend the preview of Fordcars on August 23 and 24, his situation in manyrespects is comparable to that of the unionsalesmen who did attend such preview.And I addi-tionally find that Bottieri signed a union authoriza-tion card,that Respondent had knowledge thereof,and that Respondent harbored union animus. Onthese facts, the subsidiary findings(which I find asfacts)enumerated immediately below, and the en-tire record in this case, I conclude and find thatBottieriwas discharged for signing a unionauthorization card,and that the reasons given inthe letter discharging him are a pretext.1.All the union salesmen (nine besides Bottieri)were discharged on the same day, while the nonu-nion salesmen (four in number)continued to work. GRAHAM FORD, INC.It is my opinion, and I find, that it is more thancoincidental that all the union men were terminatedon the same day while all the nonunion men wereretained.2.Timing cannot be disregarded. Bottieri wasdischarged not long after he signed the union cardand at the peak of a successful drive whereby theUnion obtained a majority.3.Manner of discharge is significant. Thus, Bot-tieriwas summarily discharged during the work-week.Further,theword"lackadaisical"ismeaningless absent language describing with someclarityhow Bottieri's conduct was embraced bythat word. Yet no suchlanguage wasused. Thus, Ifind that,in thisrespect, no understandable reasonwas given for the discharge. This tends to show adiscriminatory motive.4.Although the dismissal notice asserts that Bot-tieriwas discharged "due to your poor sales per-formance" as one reason, no evidence was offeredas to Bottieri's salesrecord in the past or in theyear 1967. Further, Bottieri was never at any timeput on notice that his sales were below par or thathe riskedlosinghisjob by "poor sales per-formance." Failure to warn, under the circum-stances, is significant.Talon, Inc.,170 NLRB No.42, fn. 1.K. Interference, Restraint, and CoercionIn April 1967, Respondent's president, Helfrich,spoke to employee Ernest Doin in Helfrich's office.In this conversationHelfrichmentioned that em-ployeeswere then trying to organize anotherGraham Ford agency in Akron, Ohio, but the effortproved fruitlessand the men"got their buttsburned pretty badly." Helfrich added that he"hated to see it happen to" Doin. At this time Doinwas presidentof the Union. While I find that Hel-frich's statementdisplayedunion animus,neverthe-less, I find thatit containsno coercion or threat ofreprisal and, therefore,does not runafoul of Sec-tion 8(a)(1) of the Act.As found above, the Union picketed GrahamFord after the abovedischargesoccurred.Whilesuch picketing was being conducted, on or aboutSeptember 8 and 9,PresidentHelfrich took a pic-ture of thepicket signs.Helfrich testified, and Icredit him, that he did so to obtain the exact text ofthe legend on the picketbanners. But Ifind nothingcoercivein thisconduct, as I find it is proper topreserve the wording of picketsignsin case theprecise languageused became relevant ormaterialat some futuretime.In addition, I find that nothreats or actual reprisals accompanied or werecoupled with the picturetaking.Accordingly, Ishall recommend that this branch of the complaintbe dismissed.Hilton Mobile Homes,155 NLRB 873,874, supports this conclusion.As found above, General Sales Manager JamesNeely told employee Piccolo thatmanagement was323aware of the move to organize Respondent'ssalesmen and asked Piccolo who started it. I findthis is coercive interrogation,as no legitimate pur-pose has been shown for such inquiry.Johnnie'sPoultry Co.,146 NLRB770, 774-775, enforcementdenied344 F.2d 617(C.A. 8). In my opinionBourne Co. v. N.L.R.B.,332F.2d 47 (C.A. 2), doesnot dictate a contrary result.Although I havecredited Piccolo on this aspect of the case, I havenot overlooked Piccolo's prior inconsistent state-ment when interviewed by an agent of the Board.This is because I am persuaded,on the basis of Pic-colo's demeanor on the witness stand,that he wastestifying truthfully as a witness.As narrated above,Ihave found that GeneralSalesManager Neely asked employee Chalachaniswhether Chalachanis had signed a union card. I findthis is coercive, as no lawful cause has been shownforsuch a question.While I have creditedChalachanis,Ihave not disregarded his contrarytestimony on cross-examination that he told aBoard agent that the Union was not discussed onthis occasion.Apartfrom the fact that I creditChalachanis on the basis of my observation of hisdemeanor on the stand,Ifind that Chalachanisfreely admitted on cross-examination that in somerespects his affidavit given to the Board agent con-tained statements not consonant with his testimonyon the stand.It is significant that Chalachanis wasnot evasive when confronted on cross-examinationwith these statements culled from his affidavit givenbefore he testified.L.The Refusal To Recognizeand BargainWith theUnionWhen Respondent acquired the agency on Oc-tober 17, 1966, fromWebsterMotors Sales,Respondent was aware that the salesmen were try-ing to organize. In fact an election had been heldprior to October 17, 1966, but as of that date thequestion of representation had not been resolvedbecause the challenges to some votes had not yetbeen decided.However,Respondent had noknowledge after October 17, 1966, according toEugene Graham, its chairman of the board, of "anyactivity whereby cards [were] being signed or newmen joining the Union ...."As found above, Ernest Doin, president of theUnion, on August 25 demanded recognition of theUnion of Respondent's president, Harold Helfrich.At that time Doin handed 10 cards to Helfrich,these having been signed by salesmen Doin, Hamil-ton, Piccolo, Chalachanis, Guy, Robideau, Delaney,Hewett, Nolan, and Bottieri. I find these cards arevalid.Since the parties have agreed that an ap-propriate unit consisted of 14 salesmen, it is obvi-ous-and I find-that the Union enjoyed a majorityat the time of said demand and at all material timessince then. And I further find, pursuant to the stipu-lation of the parties, that an appropriate unit under 324DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 9(b) of the Act for the purposes of collec-tive bargaining isAll new and used car and truck salesmen em-ployed at the Respondent's Schenectady, NewYork,location,excluding all other employees,officeclericalemployees,mechanics,bodymen,parts department employees,profes-sional employees,guards, and supervisors asdefined inthe Act.Although Doin did not mention or describe theunit for which he demanded recognition, I find thatPresident Helfrich reasonably understood that onlysalesmen were involved.Cf.N.L.R.B. v. PhilamonLaboratories,Inc.,298 F.2d 176, 181 (C.A. 2). Thisisbecause(a)Graham knewDoin was presidentof the Union, (b) the Union had asked for an elec-tioninthatunitshortlybeforeRespondentacquired the agency,and Respondent was aware ofthat,and (c)all the cards presented to Helfrich notonly were signed by salesmen but also designatedthe Union,a salesmen's labor organization,as theirbargaining agent.N.L.R.B.v. Albouguerque PhoenixExpress,368 F.2d 451, 453 (C.A. 10);Joy SilkMills,Inc.v.N.L.R.B.,185F.2d732,741(C.A.D.C.).Cf.Phelps-DodgeCopperProductsCorp.,152 NLRB 1188,1192, reversed354 F.2d591 (C.A.7); Johnnie'sPoultry Co.,146 NLRB770, 772, fn. 5. Accordingly,I find that a valid andproper demand was made upon Respondent torecognize the Union as the collective-bargainingrepresentative of a majority of the employees in anappropriate unit; i.e., a unit composedonly of thesalesmen.N.L.R.B.v. JacksonPress, Inc.,201 F.2d541, 544-545 (C.A. 7), doesnot compel a differentconclusion.Respondent contends that the Union lacked amajority on August 25, when it presented its de-mand for recognition,as it had lost its majority onAugust 24 when all 10 salesmen who signedauthorization cards were lawfully discharged. Butas I have found that such 10 discharges were unlaw-ful, I further find that the Union'smajority was notdissipated by the illegal discharges.Washington Alu-minum Company, Inc.,126 NLRB 1410, 1411. AndI find that the 10 cards are valid, as they were notobtained by wrongful or unlawful means. SeeN.L.R.B.v.Gotham ShoeMfg. Co.,359 F.2d 684(C.A. 2). Cf.N.L.R.B.v.S.E.Nichols Company,380 F.2d 438(C.A. 2).Then,again,Respondent questions the Union'smajority because the cards are undated.However,one card,that of Richard J.Nolan, in evidence asGeneralCounsel'sExhibit2(i),isdated"8-21-67," and I find that it was signed on thatdate.Further,I find that eight of the remaining ninecards were signed shortly before August 25, as Icredit the signers thereof as to the date when eachsubscribed his card.And Ifind that Bottieri's cardis valid although signed inMay 1967. Accordingly,I find that this argument is not well taken as I findthat none of the cards is stale.Nor is it fatal thatthe cards were presented within 1 year after a validelection.This is because Section 9(c)(3) of the Actprohibits only the holding of more than one elec-tion in a unit in a year and does not affect the rightto demand recognition based on cards during thatsameyear followingan election.RockyMountainPhosphates, Inc.,138 NLRB 292, 295;Conren, Inc.d/b/aGreat Scot Super Market,156 NLRB 592,599, 368 F.2d 173 (C.A.7);General Tire Co.,170NLRB No. 78.Of course,even if a union represents a majorityby reason of signed cards in its possession, an em-ployermay in good faith question that majority;and, if he so questions it, he cannot be held to haverefused to recognize or bargain contrary to theprovisions of Section 8(a)(5) of the Act.AaronBrothers Company of California,158 NLRB 1077,1079. And the burden of proof is on the GeneralCounsel to establish affirmatively the existence ofbad faith.John P. Serpa, Inc.,155 NLRB 99, 100.The question then is whether the General Counselhas sustained this burden.In this connection I findthat Respondent has not responded to the Union'sdemand of August 25 for recognition and that thisconstitutes a refusal to bargain collectively with theUnion.It is my opinion,and I find,that the GeneralCounsel has established by a fair preponderance ofthe evidence that Respondent did not in good faithquestion the Union's majority and that, therefore,Respondent's refusal to recognize and bargain withthe Union transgresses Section 8(a)(5) of the Act.This is based upon the entire record and the follow-ing, which I find as facts:1.Respondent at no time informed the Unionthat Respondent questioned the Union's majority.In fact Respondent at no time since August 25 hascommunicatedwith the Union.It is reasonable toexpect that Respondent would have announced itsdoubt of majority at least prior to the expiration ofa reasonable time.Cf.N.L.R.B.v.PhilamonLaboratories,298 F.2d 176 (C.A. 2), cert. denied370 U.S. 919. Further, Respondent chose to donothing about the cards."Where, as here, theUnion had proof of its majoritystatusreadilyavailable and [Respondent]chose not to learn thefacts, it took the chance of what they might be."James H. Mathews & Co. v. N.L.R.B.,354 F.2d 432(C.A. 8). SeeIrving Air Chute Company, Inc. v.N.L.R.B.,350 F.2d 176, 182 (C.A. 2). In fact goodfaith is not established by merely assertingit.John-nie'sPoultry Co.,146 NLRB 770, 7732.Respondent engaged in contemporaneous un-fair labor practices not consonant with good faith;i.e., it discriminatorily discharged the 10 salesmenbelonging to the Union.Drug King, Inc.,157 NLRB343, 344. This "evinces a rejection of the principleof collective bargaining"(American Cable Systems,Inc.,161NLRB 332) and discloses "a desire [byRespondent]to gain time and to take action to dis-sipate the Union's majority."Joy SilkMills v.N.L.R.B.,185 F.2d 732, 741 (C.A.D.C.). CaseslikeN.L.R.B. v.Logan PackingCo.,386 F.2d 562 GRAHAM FORD, INC.325(C.A. 4), do notcompel a different result. Cf.N.L.R.B.v.Sehon Stevenson&Co.,386 F.2d 551(C.A. 4). However,Ido not regard Respondent'sinterrogation as of sufficient gravity to show badfaith and do not rely on it in finding a lack of goodfaith in questioning the Union'smajority.HerculesPacking Corporation,163 NLRB 264, affd.sub nom.TextileWorkersUnion of America,AFL-CIO v.N.L.R.B.,386 F.2d 790 (C.A. 2). But seeUnitedSteelWorkers of America,AFL-CIO (Wagner Indus-trial Products Co., Inc.)v.N.L.R.B.,386 F.2d 981(C.A.D.C.).Upon this issue I find that Respondent was cogni-zant of the Union's organizing efforts prior to thedemand for recognition made by the Union.Respondent's evidence inconsistent with this find-ing is not credited.In any event I find suchknowledge,contrary to Respondent's very able ar-gument,on the ground,that,asRespondentoperated a small plant,the Board's small plant ruleattributes such knowledge to Respondent.NewFrench Benzol Cleaners and Laundry,Inc.,139NLRB1176, 1179;Allied Distributing Corporation,130 NLRB 1348, 1350.In the latter case the Boardinferred knowledge of union activity by reason ofthe smallness of the employer's plant.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving foundthatRespondent has engaged incertain unfairlabor practices prohibited by Section8(a)(1), (3), and(5) of the Act, it will be recom-mended that it cease and desisttherefrom and thatit take specific affirmative action,described below,designedto effectuatethe policiesof the Act. Sinceallsalesmenwho were discharged have beenrehired,no provision regarding their reinstatementisnecessary.But I shall recommendthat each ofthese salesmen be madewhole for any loss ofearnings sufferedby reason of thediscriminationagainst him.In making such salesmen wholeRespondent shallpay to each a sumof money equal tothatwhich hewould have earned as wagesfrom the date of suchdiscriminationto thedate of reinstatement,less hisnet earnings duringsuch period. Such backpay, ifany, is to be computedon a quarterlybasis in themanner prescribedby F.W.Woolworth Company,90 NLRB289, with interest thereonat 6 percentcalculatedby the formula set forthinIsis Plumbing& Heating Co.,138 NLRB 716. It will also berecommended that Respondent preserve and, uponreasonable request,make available to the Board orits agents all pertinent records and data necessarytoaid in analyzing and determining whateverbackpay may be due.Sincethediscriminationinvolvedinthedischarges of the salesmen goes "to the very heartof the Act"(N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4)), I shall recommend thatthe Orderissued safeguard employees against in-fringement in any manner of the rights vouchsafedto them by Section 7 of the Act. R & RScreen En-graving, Inc.,151 NLRB 1579, 1587.Upon the basis of the foregoing findings of factand the entire record in thiscase, Imake the fol-lowing:CONCLUSIONS OF LAW1.CapitalDistrictAutomobileSalesmen's As-sociation is a labor organization within the meaningof Section 2(5) of the Act.2.Graham Ford, Inc., the Respondent,is an em-ployer as defined in Section 2(2) and is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.3.By coercively interrogating employees as totheirunionmembership, activities, and desires,Respondent has engaged in unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act.4.By discriminating in regard to the tenure ofemployment of the 10 employees enumerated inthis paragraph, thereby discouraging membership inthe Union, a labor organization, Respondent hasengaged in unfair labor practices as defined in Sec-tion 8(a)(3) and (1) of the Act. Said 10 employeesare Ernest Doin, Joseph Hamilton, Amedeo Pic-colo, Leo Chalachanis, Tom Guy, David Robideau,John J. Delaney, Milton E. Hewett, Richard J.Nolan, and Ronald G. Bottieri.5.All new- and used-car and truck salesmen em-ployed at Respondent's Schenectady, New York,agency, excluding all other employees, office cleri-cal employees, mechanics, bodymen, parts depart-ment employees, professional employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.6.On or about August 25, 1967, and at allmaterialtimesthereafter,theUnionhasrepresented a majority, and has been the exclusivebargaining representative, of all the employees inthe aforesaid appropriate unit for purposes of col-lective bargaining within the meaning of Section9(b) of the Act, and Respondent was on that date,and has been since, legally obligated to recognizeand bargain with the Union as such.7.By refusing to recognize or bargain with theunion for the employees in said appropriate unit on 326DECISIONSOF NATIONALLABOR RELATIONS BOARDand sinceAugust 25, 1967,Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act.8.Respondent has not committed any other un-fair labor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, it isrecommended that the Respondent, its of-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Capital DistrictAutomobile Salesmen's Association, or any otherlabor organization, by discharging employees orotherwise discriminating in any manner in respectto their tenure of employment or any term or con-dition of employment.(b) Coercivelyinterrogating its employees as totheir union membership,activities,or desires.(c) In any other manner interfering with,restraining,or coercing its employees in the exer-ciseof rights safeguarded to them by Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreement requiring membershipin a labor organization as a conditionof employ-ment as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action designedto effectuate the policiesof the Act:(a)Make whole the following employees for anyloss of pay each may have suffered by reason of thediscrimination against him, with interest thereon atthe rate of 6 percent: Ernest Doin, Joseph Hamil-ton, Amedeo Piccolo, Leo Chalachanis, Tom Guy,DavidRobideau, John J. Delaney,MiltonE.Hewett, Richard J. Nolan, and Ronald G. Bottieri.(b) Preserve and, upon reasonable request,make available to the Board or its agents,for ex-aminationand copying, all payroll records and re-ports and all other records necessary to ascertainthe amounts of backpay due under the terms of thisRecommended Order.(c)Upon request, bargain collectively with theUnion as the exclusive representative of all the em-ployees in the aforesaid appropriate unit and, if anunderstanding is reached, embody such understand-ing in a written,signed agreement.(d) Post at its Schenectady, New York, dealer-ship copies of the attached notice marked "Appen-dix."3 Copies of said notice, on forms provided bythe RegionalDirectorfor Region3, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 3, inwriting,within 20 days from the receipt of thisDecision,whatstepshave been taken to complyherewith."IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as italleges violations of theAct not specifically found herein.' In the event that this RecommendedOrder is adopted bythe Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourtof Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order"' In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read."Notifythe Regional Director forRegion 3, in writing,within 10 days from the date of thisOrder,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inCapitalDistrictAutomobile Salesmen's As-sociation,or any other labor organization, bydischargingany of our employees or in anyother manner discriminating against them inregard to hire or tenure of employment or anyterm or condition of employment.WE WILL NOT coercivelyinterrogate our em-ployees as to their union membership, activi-ties, or desires.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteed to them by Sec-tion 7 of the Act, except to the extent thatsuch rights may be affected by a union shopagreement requiring membership in a labor or-ganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL pay to the following employees anyloss of pay incurred by them as a result of ourdischarging them, with interest thereon at 6percent:Ernest DoinDavid RobideauJoseph HamiltonJohn J. DelaneyAmedeo PiccoloMilton E. HewettLeo ChalachanisRichard J. NolanTom GuyRonald G. BottieriWE WILL, upon request, bargain collectivelywith Capital District Automobile Salesmen'sAssociationastheexclusivebargainingrepresentative of all employees in the bargain-ing unit described below with respect to ratesof pay, wages, hours of employment, and other GRAHAMconditions of employment, and, if an un-derstanding is reached, embody such un-derstanding in a written,signed agreement.The bargaining unit is:All new- and used-car and truck salesmenemployed at our Schenectady, New York,agency, excluding all other employees, of-ficeclericalemployees,mechanics,bodymen, parts department employees,professional employees, guards, and super-visors as defined in the Act.All our employees are free to become or remain,or refrain from becoming or remaining,members ofthe above-named Union, or any other labor or-ganization.FORD,INC.327GRAHAM FORD, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 4th Floor, The 120 Building, 120 DelawareAvenue, Buffalo, New York 14202, Telephone842-3100.002